On Motion for Rehearing.
Appellee’s motion to set aside the judgment heretofore entered in this court and affirm the judgment of the trial court is overruled.
The court having reached the conclusion, as stated in the opinion, that plaintiff was guilty of contributory negligence as a matter of law, and the evidence having been fully developed upon this phase of the case, appellant’s motion to set aside the judgment heretofore entered and to reverse and render judgment for appellant is granted, and it is accordingly so ordered.